Citation Nr: 0310318	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  02-07 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to additional vocational and rehabilitation 
services under the provisions of Chapter 31, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from October 1974 to October 
1977; he subsequently served in the Reserves.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Medical and Regional 
Office Center, Vocational Rehabilitation and Employment 
division of the Department of Veterans Affairs (VA) Regional 
Office (RO), located in White River Junction, Vermont.  In 
connection with his appeal the veteran testified before the 
undersigned at a videoconference hearing in September 2002 
and accepted such hearing in lieu of an in-person Travel 
Board hearing.  See 38 C.F.R. § 20.700(e) (2002).  A 
transcript of the hearing is associated with the claims file.


REMAND

By letter dated March 14, 2003, the Board attempted to comply 
with the notification requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.359 (2002), by informing the 
veteran of the evidence and information needed to 
substantiate his claim, the evidence and information that he 
should submit and the assistance that VA would provide in 
obtaining evidence and information on his behalf.  In this 
letter, the Board also informed the veteran that he would be 
afforded a period of 30 days in which to submit the 
additional evidence and information and that his claim would 
be decided on the current record if the requested evidence 
and information were not received within the 30 days 
allotted.  

The 30 day limit for the submission of additional evidence 
and information is contrary to the provisions of 38 U.S.C.A. 
§ 5103(b) (West 2002), which provide that a claimant must 
submit requested evidence and information within one year of 
the date of the letter notifying the claimant of the required 
evidence and information.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).    

Thus, the record reflects that the veteran has not been 
afforded the one year period in which to submit the evidence 
and information requested by VA, and that he was not properly 
notified of the time limit for the submission of additional 
evidence and information.  

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should issue another letter 
providing the veteran with the notice 
required under 38 U.S.C.A. § 5103(a) and 
informing him that the requested 
information and evidence must be received 
within one year of the date of the RO's 
letter.  

2.  The RO should also undertake any 
other development it determines is 
required under 38 U.S.C.A. § 5102, 5103, 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2002).  

3.  The RO should then re-adjudicate the 
issue on appeal, to include based on 
consideration of any evidence received 
since its last decision on this issue.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
opportunity to respond.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
unless he is otherwise notified.  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


